Hall, J.

ON MOTIONS

 The motion for an additional attorney’s fee amounting to a total of one-third of all compensation recovered is hereby sustained and the fee to be paid to the attorneys for appellee is hereby fixed at one-third of *156the total amount of recovery in accordance with the contract of employment between the attorneys and the claimant.
The motion for allowance of 5% damages together with interest at the rate of 6% per annum is hereby sustained, the said 5% being on the amount allowed by the judgment of the circuit court and  the said 6% to be on each payment of compensation from the due date of each payment. Groodnite v. Farm Equipment Co., et al, 234 Miss. 342, 106 So. 2d 683.
 The motion for allowance of a $100.00 penalty for failure of the employer to report the injuries received by appellee is hereby overruled, the allowance of said penalty being in the discretion of the Workmen’s Compensation Commission and such penalty not having been heretofore allowed by the commission, and no request having been made to the commission for such allowance. Poole v. R. F. Learned & Sons, et al, 234 Miss. 362, 105 So. 2d 162.
 The motion for damages in the amount of 10% for failure to pay installments of compensation without an award, as mentioned in Section 6998-19, Code of 1942, is hereby sustained, the allowance of such penalty being optional with the Workmen’s Compensation Commission and request having been made to the commission for same and the same allowed by the commission. Cumbest Manufacturing Co., et al v. Pinkney, 225 Miss. 318, 83 So. 2d 74.
Motions for allowance of Additional attorney’s fees and for damages and interest and 10% penalty sustained, and motion for $100.00 penalty overruled.
Roberds, P. J., and Holmes, Ethridge and Gillespie, JJ., concur.